DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 4/19/2022 to claims 1 and 2 have been entered. Claims 3 and 7 have been canceled. Claims 10-20 have been added. Claims 1, 2, 4-6, and 8-20 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 and remarks on pages 6-8 of the reply have overcome the 35 U.S.C. § 112(b) rejections of record, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 9-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (Biomaterials (2015), 61, 257-265) in view of Atanasova et al. (US 9,346,971), Hoshiba et al. (PLoS One (2015), 10(8), e0136066, 18 pages; Reference U), and van Wachem et al. (Biomaterials (1987), 8, 323-328).
This rejection addresses the embodiment of methoxyethyl acrylate (MEA) for formula (1) of claim 1, reading on R1 = a hydrogen atom and R2 = -CH3. This rejection addresses the embodiments of a) tetrahydrofurfuryl acrylate, reading on R4 = a hydrogen atom and R5 = formula (2-1), and b) furfuryl acrylate, reading on R4 = a hydrogen atom and R5 = formula (2-2), for claim 1. In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of 50% by mole each of structural unit (1) and structural unit (2).
Patel teaches a culturing substrate for cardiomyocyte-derived embryonic stem cells, the substrate comprising a co-polymer of 50% tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or 50% furfuryl acrylate (Fig. 1E, structure 14) photopolymerized with 4% 2-hydroxyethyl methacrylate on glass slides or 35 mm dishes (p258, subheading 2.3; also p262, subheading 3.4), reading in-part on claims 1, 2, 5, 9, 11, and 15. Patel teaches culturing the cells in polystyrene 96 well plates (subheading 2.1), reading in-part on claim 20.
Regarding claim 1, Patel does not teach an average molecular weight range of 50,000-1,000,000. Regarding claims 1 and 10, Patel does not teach methoxyethyl acrylate (MEA). Regarding claims 1 and 2, Patel does not teach 50% by mole of methoxyethyl acrylate (MEA). Regarding claim 12, Patel does not teach an average molecular weight range of 100,000-500,000. Regarding claim 13, Patel does not teach an average molecular weight range of 250,000-400,000.
Atanasova teaches a polymer coating comprising 2-methoxyethyl acrylate monomers (i.e. poly(methoxyethyl acrylate) or PMEA; Abstract), on formula (1) claims 1 and 3. Atanasova applying PMEA coated biocompatible surfaces of substrates may be used in cell culture dishes and bioreactors (Col. 13, lines 1-4), reading on claim 1 and alternatively reading on claim 9.
Hoshiba teaches a poly(2-methoxyethyl acrylate) (PMEA) substrate for the attachment of blood cells (Abstract). Hoshiba teaches the PMEA substrate has a molecular weight of 150,000 (subheading 4.1), reading on the molecular weight range of claims 1 and 12, and reading in-part on the molecular weight range of claim 13. Hoshiba teaches the attachment of mammalian cells to the PMEA substrate (subheading 2.2 and Fig. 2), reading on claims 1, 12, and 13.
van Wachem teaches a cell culture substrate comprising a positively-charged co-polymer of methyl methacrylate (MMA) and trimethylaminoethyl methacrylate –HCl salt (TMAEMA-Cl) in a ratio or 85:15 is effective for high numbers of endothelial cells to adhere to the substrate (Abstract), reading on the monomer molar ratios of claims 1 and 2.
Regarding claim 1, it would have been obvious before the invention was filed to substitute the methoxyethyl acrylate of Atanasova for the 2-hydroxyethyl methacrylate of Patel in Patel’s cell culture substrate copolymer composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because both directed towards biocompatible substrates comprising ethyl acrylate polymers. The skilled artisan would have been motivated to do so because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, see M.P.E.P. § 2144.09. In this case, the methoxyethyl acrylate of Atanasova and the 2-hydroxyethyl methacrylate of Patel are known and are structurally similar and only vary at position R3 as claimed with R3 = CH3 for Atanasova and R3 = H for Patel. And, the methoxyethyl acrylate of Atanasova and the 2-hydroxyethyl methacrylate of Patel have similar utilities as polymers for cell culture substrates, and so there is a prima facie expectation and rebuttable presumption that compounds similar in structure will have similar properties. Therefore, the burden is shifted back to Applicant to rebut any reasonable expectation of similar properties between the methoxyethyl acrylate of Atanasova and the 2-hydroxyethyl methacrylate of Patel.
Regarding claim 1 and 12, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Hoshiba teaches the claimed molecular weight range and is directed in-part towards polymeric cell culture substrate composition comprising MEA. Therefore and absent any showing to the contrary, the claims must be rejected as prima facie obvious.
Regarding the monomer molar ratios of claim 1 and claim 2, and the molecular weight range of claim 13, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case and regarding claims 1 and 2, van Wachem teaches that the molar ratio of non-charged acrylate monomer to positively charged acrylate monomer in a co-polymer composition is a result effective variable because to optimize endothelial cell adhesion. Regarding claim 13, Hoshiba teaches that the molecular weight of MEA is a result effective variable that results in the successful culturing of mammalian cells. Thus, the burden is shifted back to establish criticality of the claimed molar rations by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 4, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Atanasova, Hoshiba, and van Wachem as applied to claim 1 above, and further in in view of Chaouk et al. (US 6,225,367 B1).
The teachings of Patel, Atanasova, Hoshiba, and van Wachem are relied upon as set forth above.
Regarding claims 4, 8, and 16, Patel, Atanasova, Hoshiba, and van Wachem do not teach a cell culture substrate further comprising a porous membrane.
	Chaouk teaches a composition comprising polymers having improved wettability and cell growth ability and formulated in porous form (Abstract), reading on claim 4 and 8. Chaouk teaches suitable hydrophilic comonomers such as hydroxyethyl methacrylate (HEMA) (Col. 13, lines 1-9). Chaouk teaches utilizing the polymers to produce porous membranes according to known methods (Col. 14, lines 11-16; Col. 19, lines 31-35), reading on claim 4 and 8.
	Regarding claims 4, 8, and 16, it would have been obvious before the invention was filed to formulate the copolymer of Patel comprising hydroxyethyl methacrylate and either tetrahydrofuran acrylate or furfuryl acrylate as a porous membrane in view of Chaouk. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Chaouk are directed towards hydroxyethyl methacrylate and because Chaouk cited known prior art for the production of porous substrates with said polymers. The skilled artisan would have been motivated to do so because Chaouk teaches that polymers comprising monomers such as HEMA are predictably advantageous to improve wettability and cell growth ability when formulated in porous form.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, Atanasova, Hoshiba, and van Wachem as applied to claim 1 above, and further in in view of Fadeev et al. (US 8,354,274).
The teachings of Patel, Atanasova, Hoshiba, and van Wachem are relied upon as set forth above. 
Regarding claim 6, Patel, Atanasova, Hoshiba, and van Wachem do not teach the embodiment of culturing stem cells in a bioreactor comprising the substrate comprising a co-polymer of tetrahydrofurfuryl acrylate or furfuryl acrylate photopolymerized with methoxyethyl methacrylate.
Fadeev teaches swellable methacrylate substrates for the culturing of stem cells (Abstract), reading on claim 8. Fadeev teaches 2-hydroxylethyl methacrylate as an exemplary species of hydrophilic acrylate monomer (Tables 1 and 2). Fadeev teaches that swellable methacrylate substrates further conjugated with cell adhesion polypeptides such as RGD (Col. 5, lines 6-28) are advantageous to reduce the variability in the culture doubling time of human embryonic stem cells as compared to Matrigel® (Example 10 & Fig. 16), reading on claim 6.
It would have been obvious before the invention was filed to further conjugate the methacrylate substrate of Patel with RGD and then culture stem cells on the RGD-functionalized methacrylate substrate in view of Fadeev. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Fadeev are directed towards methacrylate cell culture substrates, including hydroxyethyl methacrylate, and subsequent methods of culturing cells on these substrates. The skilled artisan would have been motivated to do so because Fadeev teaches that methacrylate substrates further conjugated with cell adhesion polypeptides such as RGD are advantageous to reduce the variability in the culture doubling time of human embryonic stem cells as compared to Matrigel®.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, Atanasova, Hoshiba, and van Wachem as applied to claim 1 above, and further in view of Gehman et al. (US 8,168,433; Reference A).
The teachings of Patel, Atanasova, Hoshiba, and van Wachem are relied upon as set forth above.
Regarding claim 14, Patel, Atanasova, Hoshiba, and van Wachem do not teach the coating layer having a thickness of 0.005-20 µm.
Gehman teaches a method for producing a cell culture article having a synthetic polymer layer for incubating with cells includes diluting one or more (meth)acrylate monomers in a solvent and dispersing the diluted monomers on a surface of the cell culture article (Abstract). Gehman teaches a preferred polymer coating thickness of about 5 nm or greater, less than 10 µm, less than 5 µm, less than 1 µm, or less than 0.5 µm, or less than 0.1 µm (Col. 8, line 59 through Col. 9, line 3, and Col. 7, line 59 through Col. 8, line 13), reading on claim 14. 
Regarding claim 14, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Gehman is directed towards methacrylate cell culture substrates and teaches the claimed thickness range. Therefore and absent any showing to the contrary, the claims must be rejected as prima facie obvious.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Henry as applied to claim 1 above, and Patel, Atanasova, Hoshiba, and van Wachem as applied to claim 1, and further in view of and Henry et al. (US 2012/0282697; Reference B) and Gullino et al. (US 3,821,087; Reference C).
The teachings of Patel, Atanasova, Hoshiba, van Wachem, and Chaouk are relied upon as set forth above. 
Regarding claim 16, Patel, Atanasova, Hoshiba, and van Wachem do not teach a polymer substrate having any hollow fiber structure or flocculant structure. Regarding claim 17, Patel, Atanasova, Hoshiba, and van Wachem do not teach hollow fibers having an inner diameter of 50-1,000 µm and a length of 50-900 mm. Regarding claim 18, Patel, Atanasova, Hoshiba, and van Wachem do not teach a coating layer formed on one of both of an inner and outer surface of the hollow fibers. Regarding claim 19, Patel, Atanasova, Hoshiba, van Wachem do not teach a porous membrane comprising hollow fibers.
Henry teaches a polymeric cell culture substrate composition (Abstract). Henry teaches working examples comprising photo-polymerizing HEMA and yielding a HEMA co-polymer with an average molecular weight of about 90,050 (¶0159) or 80,000 (¶0163). Henry teaches 96 well plates, hollow fibers, and beads and microcarriers (e.g. a flocculant structure) as exemplary articles to attaching the polymeric cell culture substrate composition as a coating and for the culturing of mammalian cells such as heart muscle cells or stem cells (¶0124-0128), reading on claims 16 and 19. Henry further teaches combing collagen and methacrylate polymers in a single polymeric cell culture surface (claims 1, 8, 9, and 13), reading in-part on claim 18.
Gullino teaches cell culture device comprising hollow fiber membranes (Abstract and Fig. 2), reading on claim 17. Gullino teaches fibers having an inner diameter of 180-200 microns (Col. 4, lines 52-57), reading on claim 17. Gullino teaches capillary/fiber lengths of about 3-4 inches (i.e. about 75-100 mm), reading on claim 17. Gullino teaches coating the exterior of capillaries/fibers with collagen which permits more rapid cellular proliferation (Col. 4, lines 3-6 and Col. 6, lines 48-56), reading in-part on claim 18. Gullino teaches that hollow fiber membrane cell culture devices are advantageous for the simultaneous growing of cells and harvesting of cellular products (Col. 7, lines 43-56), reading on claim 17 and 19.
Regarding claim 16, it would have been obvious before the invention was made to substitute the 96 well plates of Patel with the hollow fiber culture article/device or beads and microcarriers of Henry. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Henry are directed in-part towards polymeric cell culture substrate compositions comprising HEMA, and towards the culturing of stem cells and heart muscle cells (e.g. cardiomyocytes). The skilled artisan would have been motivated to do so because Henry teaches 96 well plates, hollow fiber culture article/device or beads and microcarriers as exemplary articles to attaching the polymeric cell culture substrate composition as a coating, and so these cell culture articles are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claims 17 and 19, it would have been obvious before the invention was made to combine the hollow fiber cell culture device of Gullino with the cell culture substrate of Patel and Hoshiba in view of Henry. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Henry envisions adding methacrylate polymer cell culture substrates to hollow fiber cell culture devices, and because Gullino teaches an exemplary hollow fiber cell culture device. The skilled artisan would have been motivated to do so because Gullino teaches that hollow fiber membrane cell culture devices are advantageous for the simultaneous growing of cells and harvesting of cellular products and so the combination would be predictably advantageous to improve upon and scale up from the 96 well plate cell culture device of Patel.
Regarding claim 18, it would have been obvious before the invention was made to further coat the outer hollow fiber membrane surface of Gullino’s device with the cell culture substrate composition of Patel and Hoshiba in view of Henry. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Henry envisions adding methacrylate polymer cell culture substrates to hollow fiber cell culture device, Henry teaches combining collagen with methacrylate polymer cell culture substrates, and because Gullino teaches coating the exterior of capillaries/fibers with collagen. The skilled artisan would have been motivated to do so because Gullino teaches coating the exterior of capillaries/fibers with collagen which permits more rapid cellular proliferation. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 8-13 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection set forth above and necessitated by the instant amendments.
On pages 10-11 of the reply, Applicant alleges that Patel is defective by not teaching any MEA-tetrahydrofurfuyl acrylate or MEA-furfuryl acrylate copolymer as claimed. This is not found persuasive of error because Patel as cited above and makes clear that HEMA is the initial substrate and then is photo-polymermized with tetrahydrofurfuryl acrylate or furfuryl acrylate  on glass slides or 35 mm dishes. Applicant has not advanced any technical argument supported by any additional evidence that the methods of Patel as cited would not be capable of yielding the claimed cell culture substrate, see M.P.E.P. § 2121. Applicant’s further arguments over Patel and the new limitations in claim 1, 12, and 13 towards molecular weight ranges are not found persuasive of error over Hoshiba as a secondary reference as set forth above. 

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653